Name: 2008/600/EC: Commission Decision of 14Ã July 2008 fixing for the marketing year 2008/09 the amounts of the aid for diversification and the additional aid for diversification to be granted under the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2008) 3498)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agri-foodstuffs;  EU finance;  production;  economic geography
 Date Published: 2008-07-22

 22.7.2008 EN Official Journal of the European Union L 193/16 COMMISSION DECISION of 14 July 2008 fixing for the marketing year 2008/09 the amounts of the aid for diversification and the additional aid for diversification to be granted under the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2008) 3498) (Only the Bulgarian, Danish, Dutch, English, Finnish, French, German, Hungarian, Italian, Lithuanian, Polish, Portuguese, Romanian, Slovak, Spanish and Swedish texts are authentic) (2008/600/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (1), Having regard to Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (2), and in particular Article 13(1) thereof, Whereas: (1) By 31 May 2008, the Commission has to fix the amounts attributed to each Member State concerned for the aid for diversification provided for in Article 6 of Regulation (EC) No 320/2006 and the additional aid for diversification provided for in Article 7 of that Regulation. (2) The amounts of the aid for diversification and additional aid for diversification are calculated on the basis of the tonnes of sugar quota renounced in the 2008/09 marketing year in the Member State concerned, as provided for in Article 13(2) of Regulation (EC) No 968/2006, HAS ADOPTED THIS DECISION: Article 1 The amounts per Member State concerned of the aid for diversification and the additional aid for diversification provided for in Articles 6 and 7 of Regulation (EC) No 320/2006 respectively, as fixed in respect of the quotas renounced in the 2008/09 marketing year, are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Republic of Hungary, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 42. Regulation as last amended by Regulation (EC) No 1261/2007 (OJ L 283, 27.10.2007, p. 8). (2) OJ L 176, 30.6.2006, p. 32. Regulation as last amended by Regulation (EC) No 1264/2007 (OJ L 283, 27.10.2007, p. 16). ANNEX Amounts per Member State of the aid for diversification and the additional aid for diversification 2008/2009 marketing year (EUR) Member State Aid for diversification Additional aid for diversification Belgium 19 328 990,80  Bulgaria 445 737,60 445 737,60 Denmark 7 511 785,40  Germany 71 025 341,24  Spain 24 066 969,50  France 64 126 854,01  Italy 23 024 757,70 11 512 378,85 Lithuania 1 947 100,40  Hungary 18 119 439,80 22 466 717,48 The Netherlands 11 870 108,60  Austria 5 138 833,00  Poland 34 412 304,98  Portugal 1 407 000,00 2 904 905,25 Romania 419 772,35  Slovakia 3 150 179,20 5 414 871,35 Finland 844 293,80  Sweden 4 712 136,80  United Kingdom 15 477 000,00 